DETAILED ACTION
	This is a non-final Office action in response to communications received on 10/30/2020.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 10/30/2020 are acknowledged.

Information Disclosure Statement
No information disclosure statement has been filed for the instant application as of the date of this non-final Office action. 

Claim Objections
Claim 19 objected to because of the following informalities:  incorrect dependency on claim 1, which Examiner understands to be a typo, since dependency on claim 11 is most likely what Applicant intended.  
Appropriate correction is required.



Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2019/0296821 A1 (hereinafter, "Choi") in view of Z. Xiao, T. He, P. Xia and X. -G. Xia, "Hierarchical Codebook Design for Beamforming Training in Millimeter-Wave Communication," in IEEE Transactions on Wireless Xiao").

The instant application is directed to an apparatus and method for performing efficient search during beam alignment for communication systems, and is depicted in FIG. 6 of the application which is reproduced below:

    PNG
    media_image1.png
    379
    548
    media_image1.png
    Greyscale


The primary reference of Choi is directed to methods and systems for beam tracking including during initial access, and is depicted in Fig. 3 which is reproduced on the following page:



    PNG
    media_image2.png
    555
    407
    media_image2.png
    Greyscale


The secondary reference of Xiao is directed to a beamforming codebook design for a mmWave system, and is illustrated in Fig. 2 in the reference, as reproduced below: 

    PNG
    media_image3.png
    188
    379
    media_image3.png
    Greyscale


As to claim 1:
	Choi discloses the limitations of claim 1, as follows:
1. A system, comprising: at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising: (Choi, Fig. 1 and paragraphs [0043],[0073] disclose program instructions in memory being executed on processors)
determining a beamforming vector for a communication link between a first device and a second device (Choi, paragraph [0074] discloses determining beamforming weight vectors that track beams between a receiver (i.e., first device) and a transmitter (i.e., second device)),
based at least on a signal from the second device (Choi, paragraph [0031] discloses that a transmitter (i.e., second device) may send pilot signals that a receiver can use to identify the beam direction (e.g., the Angle of Arrival (AoA)),
based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range (Choi, paragraph [0083] disclose posterior probability weight v, with the highest probability weight v, at each time t indicating the most probable angle variation among different angular ranges, e.g., the first angular range and the second angular range),
establishing, based at least on the beamforming vector, the communication link between the first device and the second device (Choi, paragraph [0029] discloses various radio communication systems that use beamforming to improve system performance, with Examiner taking the interpretation that improving system performance through beamforming in a communication system necessarily includes establishing a communication link between two devices after beamforming).
Choi does not directly disclose the following limitations of claim 1, as follows:
the determining includes searching, 
a hierarchical beamforming codebook including a plurality of beamforming vectors occupying a plurality of levels, the plurality of beamforming vectors including a first beamforming vector and a second beamforming vector occupying a first level of the hierarchical beamforming codebook, 
the first beamforming vector having a first angular range and the second beamforming vector having a second angular range, 
the searching of the hierarchical beamforming codebook includes selecting, the first beamforming vector instead of the second beamforming vector as the beamforming vector;
However, Xiao, in the same field of endeavor as Choi, discloses the remaining limitations of claim 1, as follows:
the determining includes searching (Xiao, section II C, page 4, Col. 1 discloses that hierarchical searching to reduce the search time), 
a hierarchical beamforming codebook including a plurality of beamforming vectors occupying a plurality of levels, the plurality of beamforming vectors including a first beamforming vector and a second beamforming vector occupying a first level of the hierarchical beamforming codebook (Xiao, Fig. 2 and section III, page 4, Col. 1 depict/disclose a hierarchical search as a layered search with multiple levels, e.g., the 1st layer in Fig. 2 depicts beamforming codewords w(1,1), i.e., first beamforming vector and w(1,2), i.e., second beamforming vector), 
the first beamforming vector having a first angular range and the second beamforming vector having a second angular range (Xiao, Fig. 2 and section III, page 4, Col. 1 depict/disclose that the union of beam coverage of all beamforming codewords within each layer cover the whole angle domain, e.g., the first beamforming vector and the second beamforming vector may have different range of angle coverage as first angular range and the second angular range, respectively), 
the searching of the hierarchical beamforming codebook includes selecting, based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range (see, mapping of the italicized part of the limitation using the reference of Choi that has been provided earlier), the first beamforming vector instead of the second beamforming vector as the beamforming vector (Xiao, section III A, page 4, Col. 2 discloses that in each stage of the Hierarchical Search, candidate codewords which are the children codewords of a parent codeword found in the previous stage are tested to find the best one, e.g., selection of first beamforming vector may occur instead of second beamforming vector since it may be determined to be better during hierarchical search at a particular level. See also, Choi, Fig. 3, step 306 and paragraph [0054] regarding selection of a reference antenna based on the signal powers at each antenna);
see, Xiao, section III, page 4, Col. 1).


As to claim 2:
	Choi and Xiao disclose the limitations of claim 1.  Xiao further disclose the remaining limitations of claim 2, as follows:

2. The system of claim 1, 
wherein the plurality of beamforming vectors further includes a third beamforming vector occupying a second level of the hierarchical beamforming codebook (Xiao, Fig. 2 and section III A, page 4, Col. 2 depict/disclose the beam coverage of a beamforming codeword (e.g., a third beamforming vector) within a level (e.g., level 0)), and 
wherein a third angular range of the third beamforming vector is a union of the 43Via EFSDocket No.: 37866-663001US/2019-265-2 Filing Date: October 30, 2020Customer No.: 64046first angular range of the first beamforming vector and the second angular range of the second beamforming vector (Xiao, Fig. 2 and section III A, page 4, Col. 2 depict/disclose that beam coverage of a beamforming codeword within a level (e.g., a third beamforming vector at level 0 in Fig. 2) is covered by the union of multiple codewords in the next level, e.g., at level 1).  
Regarding claim 2, the same motivation to combine utilized in claim 
1 is equally applicable in the instant claim.


As to claim 3:
	Choi and Xiao disclose the limitations of claim 1.  Choi further disclose the remaining limitations of claim 3, as follows:

3. The system of claim 1, further comprising: updating, based at least on a quality of the signal received at the first device with the first beamforming vector, a posterior probability associated with the first beamforming vector and/or the second beamforming vector (Choi, paragraph [0083] discloses the updating of the posterior probability associated with beamforming vectors, e.g., the first beamforming vector and/or the second beamforming vector, at time t based on received digital signals y(t). See also, Choi, Fig. 3, step 310 regarding the updating of beamforming weights for antennas based on reference value and component output signals).

As to claim 4:
	Choi and Xiao disclose the limitations of claim 1.  Choi further discloses the remaining limitations of claim 4, as follows:

4. The system of claim 1, wherein the first beamforming vector is selected instead of the second beamforming vector based at least on a first posterior probability associated with the first beamforming vector being closer to a threshold value than a second posterior probability associated with the second beamforming vector (Choi, FIG. 14 and paragraph (0105] depict/disclose at steps 1404/1408 the selection of a candidate angle variation based on probability weights, followed by determining updated beamforming weights for the plurality of antennas based on the updated beam angle, with Examiner taking the interpretation that the selection of the candidate beam angle is because the probability weight associated with the corresponding beamforming vector (e.g., first beamforming vector) is more promising (in other words, closer to a threshold) than the probability weight associated with another corresponding beamforming vector (e.g., second beamforming vector)).


As to claim 7:
	Choi and Xiao disclose the limitations of claim 1.  Xiao further disclose the remaining limitations of claim 7, as follows:

7. The system of claim 1, wherein the first device and the second device each include a plurality of antennas coupled with a radio frequency (RF) chain, and wherein the beamforming vector is applied to combine a plurality of signals received at the plurality of antennas (Xiao, Fig. 1 depicts an analog beamforming structure with a single RF chain tied a plurality of antennas at both the receiver (i.e., a first device) and transmitter (i.e., a first device)).
Regarding claim 7, the same motivation to combine utilized in claim 
1 is equally applicable in the instant claim.


As to claim 8:
	Choi and Xiao disclose the limitations of claim 1.  Applicant’s admission in Background section of the instant application further disclose the remaining limitations of claim 8, as follows:

8. The system of claim 1, wherein the communication link operates in a 3 gigahertz to 100 gigahertz band and/or a 0.1 terahertz to 30 terahertz band, and wherein the signal comprises microwaves, millimeter waves, and/or sub-millimeter waves (This feature is well known in the art at the time of filing. Xiao, page 1, under the introduction section teaches mmWave communication “on the order of 30-60 GHz”.
In addition, it is well understood in the standards that millimeter wave (mmWave) operates under 100 GHz, and sub-mmWave operates above 100GHz. For example, Instant application, paragraph [0003], Background section discloses the recited frequency ranges, with Examiner taking the interpretation that information provided in paragraph [0003] is about the state of the art in current technology, i.e., admission of prior art. See also, non-patent literature (available online 25 April 2019) Goswami et. al. “Submillimeter wave communication versus millimeter wave communication,” page 65 that discloses operating frequency of millimeter wave antenna as 3-100 GHz, and of submillimeter wave antenna is taken as 0.1- 10 THz, with another non-patent literature S S Dhillon et al 2017 J. Phys. D: Appl. Phys. 50 043001 “The 2017 terahertz science and technology roadmap,” page 24 disclosing submillimeter spectrum range from 0.1 to 30 THz, thus, the entire recited range is effectively disclosed by prior art references even if Applicant disagrees with Examiner’s interpretation of admission in the Background section).


As to claim 9:
	Choi and Xiao disclose the limitations of claim 1.  Choi further disclose the remaining limitations of claim 9, as follows:

9. The system of claim 1, wherein the beamforming vector is determined during an initial access phase (Choi, paragraph [0092] discloses beamforming being performed during an initial access procedure).


As to claim 11:
	Choi discloses the limitations of claim 11, as follows:
11. A computer-implemented method, comprising: 
Choi, paragraph [0074] discloses determining beamforming weight vectors that track beams between a receiver (i.e., first device) and a transmitter (i.e., second device)),
based at least on a signal from the second device (Choi, paragraph [0031] discloses that a transmitter (i.e., second device) may send pilot signals that a receiver can use to identify the beam direction (e.g., the Angle of Arrival (AoA)),
based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range (Choi, paragraph [0083] disclose posterior probability weight v, with the highest probability weight v, at each time t indicating the most probable angle variation among different angular ranges, e.g., the first angular range and the second angular range),
establishing, based at least on the beamforming vector, the communication link between the first device and the second device (Choi, paragraph [0029] discloses various radio communication systems that use beamforming to improve system performance, with Examiner taking the interpretation that improving system performance through beamforming in a communication system necessarily includes establishing a communication link between two devices after beamforming).
Choi does not directly disclose the following limitations of claim 11, as follows:
the determining includes searching, 

the first beamforming vector having a first angular range and the second beamforming vector having a second angular range, 
the searching of the hierarchical beamforming codebook includes selecting, the first beamforming vector instead of the second beamforming vector as the beamforming vector;
However, Xiao, in the same field of endeavor as Choi, discloses the remaining limitations of claim 11, as follows:
the determining includes searching (Xiao, section II C, page 4, Col. 1 discloses that hierarchical searching to reduce the search time), 
a hierarchical beamforming codebook including a plurality of beamforming vectors occupying a plurality of levels, the plurality of beamforming vectors including a first beamforming vector and a second beamforming vector occupying a first level of the hierarchical beamforming codebook (Xiao, Fig. 2 and section III, page 4, Col. 1 depict/disclose a hierarchical search as a layered search with multiple levels, e.g., the 1st layer in Fig. 2 depicts beamforming codewords w(1,1), i.e., first beamforming vector and w(1,2), i.e., second beamforming vector),
the first beamforming vector having a first angular range and the second beamforming vector having a second angular range (Xiao, Fig. 2 and section III, page 4, Col. 1 depict/disclose that the union of beam coverage of all beamforming codewords within each layer cover the whole angle domain, e.g., the first beamforming vector and the second beamforming vector may have different range of angle coverage as first angular range and the second angular range, respectively),  
the searching of the hierarchical beamforming codebook includes selecting, based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range (see, mapping of the italicized part of the limitation using the reference of Choi that has been provided earlier) the first beamforming vector instead of the second beamforming vector as the beamforming vector (Xiao, section III A, page 4, Col. 2 discloses that in each stage of the Hierarchical Search, candidate codewords which are the children codewords of a parent codeword found in the previous stage are tested to find the best one, e.g., selection of first beamforming vector may occur instead of second beamforming vector since it may be determined to be better during hierarchical search at a particular level. See also, Choi, Fig. 3, step 306 and paragraph [0054] regarding selection of a reference antenna based on the signal powers at each antenna);
Regarding claim 11, the same motivation to combine utilized in claim 
1 is equally applicable in the instant claim.


As to claim 12:
	Choi and Xiao disclose the limitations of claim 11.  Xiao further disclose the remaining limitations of claim 12, as follows:

12. The method of claim 11, 
wherein the plurality of beamforming vectors further includes a third beamforming vector occupying a second level of the hierarchical beamforming codebook (Xiao, Fig. 2 and section III A, page 4, Col. 2 depict/disclose the beam coverage of a beamforming codeword (e.g., a third beamforming vector) within a level (e.g., level 0)), and 
wherein a third angular range of the third beamforming vector is a union of the first angular range of the first beamforming vector and the second angular range of the second beamforming vector (Xiao, Fig. 2 and section III A, page 4, Col. 2 depict/disclose that beam coverage of a beamforming codeword within a level (e.g., a third beamforming vector at level 0 in Fig. 2) is covered by the union of multiple codewords in the next level, e.g., at level 1).   


As to claim 13:
	Choi and Xiao disclose the limitations of claim 11.  Choi further disclose the remaining limitations of claim 13, as follows:

13. The method of claim 11, further comprising: updating, based at least on a quality of the signal received at the first device with the first beamforming vector, a posterior probability associated with the first beamforming vector and/or the second beamforming vector (Choi, paragraph [0083] discloses the updating of the posterior probability associated with beamforming vectors, e.g., the first beamforming vector and/or the second beamforming vector, at time t based on received digital signals y(t). See also, Choi, Fig. 3, step 310 regarding the updating of beamforming weights for antennas based on reference value and component output signals).
As to claim 14:
	Choi and Xiao disclose the limitations of claim 11.  Choi further discloses the remaining limitations of claim 14, as follows:

14. The method of claim 11, wherein the first beamforming vector is selected instead of the second beamforming vector based at least on a first posterior probability associated with the first beamforming vector being closer to a threshold value than a second posterior probability associated with the second beamforming vector (Choi, FIG. 14 and paragraph (0105] depict/disclose at steps 1404/1408 the selection of a candidate angle variation based on probability weights, followed by determining updated beamforming weights for the plurality of antennas based on the updated beam angle, with Examiner taking the interpretation that the selection of the candidate beam angle is because the probability weight associated with the corresponding beamforming vector (e.g., first beamforming vector) is more promising (in other words, closer to a threshold) than the probability weight associated with another corresponding beamforming vector (e.g., second beamforming vector)).

As to claim 17:


17. The method of claim 11, wherein the first device and the second device each include a plurality of antennas coupled with a radio frequency (RF) chain, and wherein the 46Via EFSDocket No.: 37866-663001US/2019-265-2 Filing Date: October 30, 2020Customer No.: 64046 beamforming vector is applied to combine a plurality of signals received at the plurality of antennas (Xiao, Fig. 1 depicts an analog beamforming structure with a single RF chain tied a plurality of antennas at both the receiver (i.e., a first device) and transmitter (i.e., a first device)).  


As to claim 18:
	Choi and Xiao disclose the limitations of claim 11.  Applicant’s admission in Background section of the instant application further disclose the remaining limitations of claim 18, as follows:

18. The method of claim 11, wherein the communication link operates in a 3 gigahertz to 100 gigahertz band and/or a 0.1 terahertz to 30 terahertz band, and wherein the signal comprises microwaves, millimeter waves, and/or sub-millimeter waves ((This feature is well known in the art at the time of filing. Xiao, page 1, under the introduction section teaches mmWave communication “on the order of 30-60 GHz”.
In addition, it is well understood in the standards that millimeter wave (mmWave) operates under 100 GHz, and sub-mmWave operates above 100GHz. Instant application, paragraph [0003], Background section discloses the recited frequency ranges, with Examiner taking the interpretation that information provided in paragraph [0003] is about the state of the art in current technology, i.e., admission of prior art. See also, non-patent literature (available online 25 April 2019) Goswami et. al. “Submillimeter wave communication versus millimeter wave communication,” page 65 that discloses operating frequency of millimeter wave antenna as 3-100 GHz, and of submillimeter wave antenna is taken as 0.1- 10 THz, with another non-patent literature S S Dhillon et al 2017 J. Phys. D: Appl. Phys. 50 043001 “The 2017 terahertz science and technology roadmap,” page 24 disclosing submillimeter spectrum range from 0.1 to 30 THz, thus, the entire recited range is effectively disclosed by prior art references even if Applicant disagrees with Examiner’s interpretation of admission in the Background section).

As to claim 19:
	Choi and Xiao disclose the limitations of claim 11.  Choi further disclose the remaining limitations of claim 19, as follows:

19. The method of claim 1, wherein the beamforming vector is determined during an initial access phase (Choi, paragraph [0092] discloses beamforming being performed during an initial access procedure).


As to claim 20:
	Choi discloses the limitations of claim 20, as follows:
20. A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: 
determining a beamforming vector for a communication link between a first device and a second device (Choi, paragraph [0074] discloses determining beamforming weight vectors that track beams between a receiver (i.e., first device) and a transmitter (i.e., second device)),
based at least on a signal from the second device (Choi, paragraph [0031] discloses that a transmitter (i.e., second device) may send pilot signals that a receiver can use to identify the beam direction (e.g., the Angle of Arrival (AoA)),
based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range (Choi, paragraph [0083] disclose posterior probability weight v, with the highest probability weight v, at each time t indicating the most probable angle variation among different angular ranges, e.g., the first angular range and the second angular range),
establishing, based at least on the beamforming vector, the communication link between the first device and the second device (Choi, paragraph [0029] discloses various radio communication systems that use beamforming to improve system performance, with Examiner taking the interpretation that improving system performance through beamforming in a communication system necessarily includes establishing a communication link between two devices after beamforming).
Choi does not directly disclose the following limitations of claim 20, as follows:
the determining includes searching, 
a hierarchical beamforming codebook including a plurality of beamforming vectors occupying a plurality of levels, the plurality of beamforming vectors including a first beamforming vector and a second beamforming vector occupying a first level of the hierarchical beamforming codebook, 
the first beamforming vector having a first angular range and the second beamforming vector having a second angular range, 
the searching of the hierarchical beamforming codebook includes selecting, based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range, the first beamforming vector instead of the second beamforming vector as the beamforming vector; 
However, Xiao, in the same field of endeavor as Choi, discloses the remaining limitations of claim 20, as follows:
the determining includes searching (Xiao, section II C, page 4, Col. 1 discloses that hierarchical searching to reduce the search time),
a hierarchical beamforming codebook including a plurality of beamforming vectors occupying a plurality of levels, the plurality of beamforming vectors including a first beamforming vector and a second beamforming vector occupying a first level of the hierarchical beamforming codebook (Xiao, Fig. 2 and section III, page 4, Col. 1 depict/disclose a hierarchical search as a layered search with multiple levels, e.g., the 1st layer in Fig. 2 depicts beamforming codewords w(1,1), i.e., first beamforming vector and w(1,2), i.e., second beamforming vector), 
the first beamforming vector having a first angular range and the second beamforming vector having a second angular range (Xiao, Fig. 2 and section III, page 4, Col. 1 depict/disclose that the union of beam coverage of all beamforming codewords within each layer cover the whole angle domain, e.g., the first beamforming vector and the second beamforming vector may have different range of angle coverage as first angular range and the second angular range, respectively),  
the searching of the hierarchical beamforming codebook includes selecting, based at least on a respective posterior probability an angle-of-arrival of the signal from the second device being in each of the first angular range and the second angular range (see, mapping of the italicized part of the limitation using the reference of Choi that has been provided earlier), the first beamforming vector instead of the second beamforming vector as the beamforming vector (Xiao, section III A, page 4, Col. 2 discloses that in each stage of the Hierarchical Search, candidate codewords which are the children codewords of a parent codeword found in the previous stage are tested to find the best one, e.g., selection of first beamforming vector may occur instead of second beamforming vector since it may be determined to be better during hierarchical search at a particular level. See also, Choi, Fig. 3, step 306 and paragraph [0054] regarding selection of a reference antenna based on the signal powers at each antenna);

1 is equally applicable in the instant claim.

Claims 5-6, 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2019/0296821 A1 (hereinafter, "Choi") in view of Z. Xiao, T. He, P. Xia and X. -G. Xia, "Hierarchical Codebook Design for Beamforming Training in Millimeter-Wave Communication," in IEEE Transactions on Wireless Communications, vol. 15, no. 5, pp. 3380-3392, May 2016, doi: 10.1109/TWC.2016.2520930 (hereinafter, "Xiao") in further view of M. E. Eltayeb, A. Alkhateeb, R. W. Heath and T. Y. Al-Naffouri, "Opportunistic beam training with hybrid analog/digital codebooks for mmWave systems," 2015 IEEE Global Conference on Signal and Information Processing (GlobalSIP), 2015, pp. 315-319, doi: 10.1109/GlobalSIP.2015.7418208 (hereinafter, "Eltayeb").

As to claim 5:
	Choi and Xiao disclose the limitations of claim 1.  Choi and Xiao do not disclose the remaining limitations of claim 5. However, Eltayeb, in the same field of endeavor as Choi and Xiao discloses the remaining limitations of claim 5, as follows:

5. The system of claim 1, wherein the first beamforming vector is selected as the beamforming vector for the communication link upon reaching a threshold quantity of frames during which the second device transmits the signal (Eltayeb, section III A, page 316, Col. 2 discloses that using beamforming, a BS calculates MS’s receive power (i.e., quality of signal associated with first beamforming vector) and continue exchanging frames while searching all the levels of a hierarchical codebook, with the beamforming vector with the highest gain being used if the receive power doesn’t exceed a QoS threshold with Examiner taking the  interpretation that the search of all the levels of the hierarchical codebook results in the exchange of a threshold number of frames). 
Eltayeb is combinable with Choi and Xiao because all three belong to the same field of endeavor of improving searching efficiency of beam alignment or training during wireless communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Choi and Xiao to incorporate the criteria for beamformed receive power meeting QoS thresholds as disclosed by Eltayeb in order to obtain the predictable result of implementing a system that is capable of meeting a QoS threshold while maintaining search efficiency by terminating the search upon meeting QoS threshold, or after searching all the levels of a hierarchical beamforming codebook.

As to claim 6:
	Choi and Xiao disclose the limitations of claim 1.  Choi and Xiao do not disclose the remaining limitations of claim 6. However, Eltayeb, in the same field of endeavor as Choi and Xiao discloses the remaining limitations of claim 6, as follows:

6. The system of claim 1, wherein the first beamforming vector is selected as the beamforming vector based at least on a quality of the signal associated with the first Eltayeb, section III A, page 316, Col. 2 discloses that using beamforming, a BS calculates MS’s receive power (i.e., quality of signal associated with first beamforming vector) and stop searching all the levels of a hierarchical codebook when a threshold power level is achieved).  
Regarding claim 6, the same motivation to combine utilized in claim 
5 is equally applicable in the instant claim.



As to claim 10:
	Choi and Xiao disclose the limitations of claim 1.  Xiao further disclose the remaining limitations of claim 10, as follows:

10. The system of claim 1, wherein the first device comprises a base station and the second device comprises a mobile device (Eltayeb section I, page 315, Col. 2 discloses a mmWave communication system that uses beamforming at both BS (i.e., a first device is a BS) and MS (i.e., a second device is a MS). See also, Choi, paragraph [0026] that discloses various communication systems including cellular systems (e.g., LTE) in which a primary purpose is to facilitate communication between BS and MS).  
Regarding claim 10, the same motivation to combine utilized in claim 
5 is equally applicable in the instant claim.


As to claim 15:
	Choi and Xiao disclose the limitations of claim 11.  Choi and Xiao do not disclose the remaining limitations of claim 15. However, Eltayeb, in the same field of endeavor as Choi and Xiao discloses the remaining limitations of claim 15, as follows:

15. The method of claim 11, wherein the first beamforming vector is selected as the beamforming vector for the communication link upon reaching a threshold quantity of frames during which the second device transmits the signal (Eltayeb, section III A, page 316, Col. 2 discloses that using beamforming, a BS calculates MS’s receive power (i.e., quality of signal associated with first beamforming vector) and continue exchanging frames while searching all the levels of a hierarchical codebook, with the beamforming vector with the highest gain being used if the receive power doesn’t exceed a QoS threshold with Examiner taking the  interpretation that the search of all the levels of the hierarchical codebook results in the exchange of a threshold number of frames). 
Eltayeb is combinable with Choi and Xiao because all three belong to the same field of endeavor of improving searching efficiency of beam alignment or training during wireless communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus disclosed by Choi and Xiao to incorporate the criteria for beamformed receive power meeting QoS thresholds as disclosed by Eltayeb in order to obtain the predictable result of implementing a system that is capable of meeting a QoS threshold while maintaining 


As to claim 16:
	Choi and Xiao disclose the limitations of claim 11.  Choi and Xiao do not disclose the remaining limitations of claim 16. However, Eltayeb, in the same field of endeavor as Choi and Xiao discloses the remaining limitations of claim 16, as follows:


16. The method of claim 11, wherein the first beamforming vector is selected as the beamforming vector based at least on a quality of the signal associated with the first beamforming vector exceeding a threshold value (Eltayeb, section III A, page 316, Col. 2 discloses that using beamforming, a BS calculates MS’s receive power (i.e., quality of signal associated with first beamforming vector) and stop searching all the levels of a hierarchical codebook when a threshold power level is achieved).  
Regarding claim 16, the same motivation to combine utilized in claim 
15 is equally applicable in the instant claim.

Related Art
The prior art made of record and not relied upon for this office action is considered pertinent to applicant's disclosure. 
Pub. No. US 2020/0112360 A1 ("Kruntz") - discloses a method and design of performing beam alignment in mmWave systems, usable for performing initial access for a UE to establish a connection with a BS. The invention is directed to fast beam sweeping techniques as a solution to the channel estimate problem to find optimal beam direction that is user-adjustable.  Exemplary FIG. 1 and FIG. 3 and their related description beginning on paragraphs [0014] and [0022] are representative of the problems in beam alignment, especially during initial access. FIG. 6b and related description beginning in paragraph [0078] depict/disclose an inventive FastLink method that comes close to the subject matter of the instant application in terms of enabling fast connection setup between UE and BS, and in enabling misdirection probability to drop off exponentially fast with increase in the number of measurements taken.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412